 



 

EXHIBIT 10.1

 

REAL GOODS SOLAR, INC. 2008 LONG-TERM INCENTIVE PLAN

 

AMENDED AND RESTATED AUGUST 25, 2015, SUBJECT TO APPROVAL BY SHAREHOLDERS

 

Section 1. Purpose. The purpose of this Plan is to advance the interests of Real
Goods and its shareholders by providing incentives to certain Eligible Persons
(as defined below) who contribute significantly to the strategic and long-term
performance objectives and growth of the Company.

 

Section 2. Definitions. Certain capitalized terms applicable to this Plan are
set forth in Appendix A.

 

Section 3. Administration. The Committee shall administer this Plan and shall
have all the powers vested in it by the terms of this Plan, such powers to
include exclusive authority to select the Eligible Persons to be granted Awards
under this Plan, to determine the type, size, terms and conditions of the Award
to be made to each Eligible Person selected, to modify or waive the terms and
conditions of any Award that has been granted, to determine the time when Awards
will be granted, to establish performance objectives, to make any adjustments
necessary or desirable as a result of the granting of Awards to Eligible Persons
located outside the United States and to prescribe the form of the agreements
evidencing Awards made under this Plan. Awards may, in the discretion of the
Committee, be made under this Plan in assumption of, or in substitution for,
outstanding Awards previously granted by the Company, or an entity acquired by
the Company or with which the Company combines. The number of Class A Shares
underlying such substitute Awards shall be counted against the aggregate number
of shares of Class A Shares available for Awards under this Plan. The Committee
is authorized to interpret this Plan and the Awards granted under this Plan, to
establish, amend and rescind any rules and regulations relating to this Plan,
and to make any other determinations that it deems necessary or desirable for
the administration of this Plan. The Committee may correct any defect or supply
any omission or reconcile any inconsistency in this Plan or in any Award in the
manner and to the extent the Committee deems necessary or desirable to carry it
into effect. Any decision of the Committee in the interpretation and
administration of this Plan, as described in this Plan, shall lie within its
sole and absolute discretion and shall be final, conclusive and binding on all
parties concerned. The Committee may act only by a majority of its members in
office, except that the Committee may authorize any one or more of its members
or any officer of the Company to execute and deliver documents or to take any
other ministerial action on behalf of the Committee with respect to Awards made
to Participants or to be made to Eligible Persons. Notwithstanding the foregoing
or any other provision of this Plan, the Committee shall not have the authority
to accelerate the time or schedule of any payment in a manner which is not
permitted under Code Section 409A, or to grant or amend any Award in any manner
which would result in an inclusion of any amount in gross income under Code
Section 409A(a)(1). No member of the Committee and no officer of the Company
shall be liable for anything done or omitted to be done by such member or
officer, by any other member of the Committee or by any officer of the Company
in connection with the performance of duties under this Plan, except for such
member’s or officer’s own willful misconduct or as expressly provided by law. In
addition to all other rights of indemnification and reimbursement to which a
member of the Committee and an officer of the Company may be entitled, Real
Goods shall indemnify and hold harmless each such member or officer who was or
is a party or is threatened to be made a party to any threatened, pending or
completed proceeding or suit in connection with the performance of duties under
this Plan against expenses (including reasonable attorneys’ fees), judgments,
fines, liabilities, losses and amounts paid in settlement actually and
reasonably incurred by him in connection with such proceeding or suit, except
for his own willful misconduct or as expressly provided otherwise by law.
Expenses (including reasonable attorneys’ fees) incurred by such a member or
officer in defending any such proceeding or suit shall be paid by Real Goods in
advance of the final disposition of such proceeding or suit upon receipt of a
written affirmation by such member or officer of his good faith belief that he
has met the standard of conduct necessary for indemnification and a written
undertaking by or on behalf of such member or officer to repay such amount if it
shall ultimately be determined that he is not entitled to be indemnified by Real
Goods as authorized in this Section.

 

Section 4. Participation. Consistent with the purposes of this Plan, the
Committee shall have exclusive power to select the Eligible Persons who may
participate in this Plan and be granted Awards under this Plan. Eligible Persons
may be selected individually or by groups or categories, as determined by the
Committee in its discretion.

 

Section 5. Awards under this Plan.

 

(a) Types of Awards . Awards under this Plan may include, but need not be
limited to, one or more of the following types, either alone or in any
combination thereof: (i) Stock Options, (ii) Stock Appreciation Rights, (iii)
Restricted Stock, (iv) Restricted Stock Units, (v) Performance Grants and (vi)
any other type of Award deemed by the Committee in its discretion to be
consistent with the purposes of this Plan (including, but not limited to, Awards
of or options or similar rights granted with respect to unbundled stock units or
components thereof, and Awards to be made to Participants who are foreign
nationals or are employed or performing services outside the United States).

 

   

 

  

(b) Maximum Number of Shares that May be Issued. The maximum aggregate number of
Class A Shares that may be issued and outstanding, or subject to Awards
outstanding, under the Plan cannot exceed 1,844,161 Class A Shares, subject to
adjustment as provided in Section 15. No Eligible Person may receive Awards
under this Plan for more than 500,000 Class A Shares in any one fiscal year of
the Company, subject to adjustment as provided in Section 15. Class A Shares
issued pursuant to this Plan may be either authorized but unissued shares,
treasury shares, reacquired shares or any combination thereof. If any Class A
Shares issued as Restricted Stock, Restricted Stock Units or otherwise subject
to repurchase or forfeiture rights are reacquired by the Company pursuant to
such rights or, if any Award is canceled, terminates or expires unexercised, any
Class A Shares that would otherwise have been issuable pursuant thereto will be
available for issuance under new Awards.

 

(c) Rights with Respect to Class A Shares and Other Securities . Except as
provided in subsection 8(c) with respect to Awards of Restricted Stock and
unless otherwise determined by the Committee in its discretion, a Participant to
whom an Award is made (and any person succeeding to such a Participant’s rights
pursuant to this Plan) shall have no rights as a shareholder with respect to any
Class A Shares or as a holder with respect to other securities, if any, issuable
pursuant to any such Award until the date of the issuance of a book entry or
stock certificate to such Participant for such Class A Shares or other
instrument of ownership, if any. Except as provided in Section 15, no adjustment
shall be made for dividends, distributions or other rights (whether ordinary or
extraordinary, and whether in cash, securities, other property or other forms of
consideration, or any combination thereof) for which the record date is prior to
the date such book entry or stock certificate or other instrument of ownership,
if any, is required to be issued based upon the date any Award was exercised. In
all events, a Participant with whom an Award agreement is made to issue Class A
Shares in the future shall have no rights as a shareholder with respect to such
Class A Shares related to such agreement until issuance to such Participant of a
book entry or stock certificate representing such shares.

 

Section 6. Stock Options. The Committee may sell Purchased Options or grant
other Stock Options either alone, or in conjunction with other Awards, either at
the time of grant or by amendment thereafter; provided that an Incentive Stock
Option may be granted only to Eligible Persons who are employees of Real Goods
(or any parent or subsidiary of Real Goods) and who have other Awards only to
the extent that such other Awards do not disqualify the Incentive Stock Option’s
status as such under the Code. Each Stock Option granted or sold under this Plan
shall be evidenced by an agreement in such form as the Committee shall prescribe
from time to time in accordance with this Plan and shall comply with the
applicable terms and conditions of this Plan, and with such other terms and
conditions, including, but not limited to, restrictions upon the Stock Option or
the Class A Shares issuable upon exercise thereof, as the Committee, in its
discretion, shall establish.

 

(a) The exercise price of a Stock Option may be equal to or greater than the
Fair Market Value of the Class A Shares subject to such Stock Option at the time
the Stock Option is granted, as determined by the Committee; provided, however,
that in the case of an Incentive Stock Option granted to a Ten Percent Employee,
such exercise price shall not be less than 110% of such Fair Market Value at the
time the Stock Option is granted.

 

(b) The Committee shall determine the number of Class A Shares to be subject to
each Stock Option. In the case of a Stock Option awarded in conjunction with
another Award, the number of Class A Shares subject to an outstanding Stock
Option may be reduced on an appropriate basis to the extent that the other Award
has been exercised, paid to or otherwise received by the Participant, as
determined by the Committee.

 

(c) Any Stock Option may be exercised during its term only at such time or times
and in such installments as the Committee may establish.

 

(d) A Stock Option shall not be exercisable:

 

(i) in the case of any Incentive Stock Option granted to a Ten Percent Employee,
after the expiration of five years from the date it is granted, and, in the case
of any other Stock Option, after the expiration of ten years from the date it is
granted; and

 

(ii) unless payment in full is made for the shares being acquired thereunder at
the time of exercise as provided in subsection 6(i).

 

(e) The Committee shall determine in its discretion and specify in each
agreement evidencing a Stock Option the effect, if any, the termination of the
Participant’s employment with or performance of services for the Company shall
have on the exercisability of the Stock Option; provided, however, that an
Incentive Stock Option shall not be exercisable at a time that is beyond the
time an Incentive Stock Option may be exercised in order to qualify as such
under the Code and provided, further, that if a Participant’s employment is
terminated for a reason other than “cause” (as defined in such Participant’s
Award agreement or employment agreement, if any), then such Participant’s right
to exercise his or her Stock Options (to the extent that the Participant is
entitled to exercise on the date employment terminates) shall continue until the
earlier of the option expiration date or (i) at least six (6) months from the
date of termination if termination was caused by death or disability and (ii) at
least thirty (30) days from the date of termination if termination was caused by
other than death or disability.

 

   

 

  

(f) It is the intent of Real Goods that Nonqualified Stock Options granted under
this Plan not be classified as Incentive Stock Options, that the Incentive Stock
Options granted under this Plan be consistent with and contain or be deemed to
contain all provisions required under Section 422 and the other appropriate
provisions of the Code and any implementing regulations (and any successor
provisions thereof), and that any ambiguities in construction shall be
interpreted in order to effectuate such intent. If a Stock Option is intended to
be an Incentive Stock Option, and if for any reason such Stock Option (or
portion thereof) shall fail to qualify as an Incentive Stock Option, then, to
the extent of such failure, such Stock Option (or portion thereof) shall be
regarded as a Nonqualified Stock Option granted under this Plan; provided, that,
such Stock Option (or portion thereof) otherwise complies with this Plan’s
requirements relating to Nonqualified Stock Options. In no event shall any
member of the Committee or the Company (or its employees, officers or directors)
have any liability to any Participant (or any other person) due to the failure
of a Stock Option to qualify for any reason as an Incentive Stock Option.

 

(g) A Purchased Option may contain such additional terms not inconsistent with
this Plan, including but not limited to the circumstances under which the
purchase price of such Purchased Option may be returned to the holder of the
Purchased Option, as the Committee may determine in its sole discretion.

 

(h) For purposes of payments made to exercise Stock Options, such payment shall
be made in such form (including, but not limited to, cash, Class A Shares, the
surrender of all or part of an Award or another outstanding Award under this
Plan or any combination thereof) as the Committee may determine in its
discretion.

 

Section 7. Stock Appreciation Rights. The Committee may grant Stock Appreciation
Rights either alone, or in conjunction with other Awards, either at the time of
grant or by amendment thereafter. Each Award of Stock Appreciation Rights
granted under this Plan shall be evidenced by an agreement in such form as the
Committee shall prescribe from time to time in accordance with this Plan and
shall comply with the applicable terms and conditions of this Plan, and with
such other terms and conditions, including, but not limited to, restrictions
upon the Award of Stock Appreciation Rights or the Class A Shares issuable upon
exercise thereof, as the Committee, in its discretion, shall establish.

 

(a) The Committee shall determine the number of Class A Shares to be subject to
each Award of Stock Appreciation Rights. In the case of an Award of Stock
Appreciation Rights awarded in conjunction with another Award, the number of
Class A Shares subject to an outstanding Award of Stock Appreciation Rights may
be reduced on an appropriate basis to the extent that the other Award has been
exercised, paid to or otherwise received by the Participant, as determined by
the Committee.

 

(b) The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Stock Appreciation Rights the effect, if any,
the termination of the Participant’s employment with or performance of services
for the Company shall have on the exercisability of the Award of Stock
Appreciation Rights.

 

(c) An Award of Stock Appreciation Rights shall entitle the holder to exercise
such Award or to surrender unexercised another Award (or any portion of such
other Award) to Real Goods and to receive from Real Goods in exchange thereof,
without payment to Real Goods, that number of Class A Shares having an aggregate
value equal to (or, in the discretion of the Committee, less than) the excess of
the Fair Market Value of one share, at the time of such exercise, over the
exercise price, times the number of shares subject to the Award, or portion
thereof, that is so exercised or surrendered, as the case may be. The Committee
shall be entitled in its discretion to elect to settle the obligation arising
out of the exercise of a Stock Appreciation Right by the payment of cash or
Other Real Goods Securities or property, or other forms of payment or any
combination thereof, as determined by the Committee, equal to the aggregate
value of the Class A Shares it would otherwise be obligated to deliver. Any such
election by the Committee shall be made as soon as practicable after the receipt
by the Committee of written notice of the exercise of the Stock Appreciation
Right.

 

(d) A Stock Appreciation Right may provide that it shall be deemed to have been
exercised at the close of business on the business day preceding the expiration
date of the Stock Appreciation Right or of the related Stock Option (or other
Award), or such other date as specified by the Committee, if at such time such
Stock Appreciation Right has a positive value. Such deemed exercise shall be
settled or paid in the same manner as a regular exercise thereof as provided in
subsection 7(d) of this Agreement.

 

   

 

  

Section 8. Restricted Stock and Restricted Stock Units. The Committee may grant
Awards of Restricted Stock and Restricted Stock Units either alone, or in
conjunction with other Awards, either at the time of grant or by amendment
thereafter. Each Award of Restricted Stock or Restricted Stock Units under this
Plan shall be evidenced by an agreement in such form as the Committee shall
prescribe from time to time in accordance with this Plan and shall comply with
the applicable terms and conditions of this Section and this Plan, and with such
other terms and conditions as the Committee, in its discretion, shall establish.

 

(a) The Committee shall determine the number of Class A Shares to be issued to a
Participant pursuant to the Award of Restricted Stock or Restricted Stock Units,
and the extent, if any, to which they shall be issued in exchange for cash,
other consideration, or both.

 

(b) Until the expiration of such period as the Committee shall determine from
the date on which the Award is granted and subject to such other terms and
conditions as the Committee in its discretion shall establish (the “Restricted
Period”), a Participant to whom an Award of Restricted Stock is made shall be
issued, but shall not be entitled to the delivery of, a book entry or stock
certificate representing the Class A Shares subject to such Award.

 

(c) Unless otherwise determined by the Committee in its discretion, a
Participant to whom an Award of Restricted Stock has been made (and any person
succeeding to such a participant’s rights pursuant to this Plan) shall have,
after issuance of a certificate for the number of Class A Shares awarded and
prior to the expiration of the Restricted Period, ownership of such Class A
Shares, including the right to vote such Class A Shares and to receive dividends
or other distributions made or paid with respect to such Class A Shares
(provided that such Class A Shares, and any new, additional or different shares,
or Other Real Goods Securities or property, or other forms of consideration that
the Participant may be entitled to receive with respect to such Class A Shares
as a result of a stock split, stock dividend or any other change in the
corporation or capital structure of Real Goods, shall be subject to the
restrictions set forth in this Plan as determined by the Committee in its
discretion), subject, however, to the options, restrictions and limitations
imposed thereon pursuant to this Plan.

 

(d) The Committee shall determine in its discretion and specify in each
agreement evidencing an Award of Restricted Stock or Restricted Stock Units the
effect, if any, the termination of the Participant’s employment with or
performance of services for the Company during the Restricted Period shall have
on such Award of Restricted Stock.

 

(e) The Committee may grant Awards of Dividend Equivalents to Participants in
connection with Awards of Restricted Stock Units. The Committee may provide, at
the date of grant or thereafter, that Dividend Equivalents shall be paid or
distributed when accrued or shall be deemed to have been reinvested in
additional Class A Shares, or other investment vehicles as the Committee may
specify; provided that, unless otherwise determined by the Committee, Dividend
Equivalents shall be subject to all conditions and restrictions of the
underlying Restricted Stock Units to which they relate.

 

Section 9. Performance Grants. The Committee may grant Awards of Performance
Grants either alone, or in conjunction with other Awards, either at the time of
grant or by amendment thereafter. The Award of a Performance Grant to a
Participant will entitle him to receive a specified amount determined by the
Committee (the “Actual Value”), if the terms and conditions specified in this
Plan and in the Award are satisfied. Each Award of a Performance Grant shall be
subject to the applicable terms and conditions of this Plan, and to such other
terms and conditions, including but not limited to, restrictions upon any cash,
Class A Shares, Other Real Goods Securities or property, or other forms of
payment, or any combination thereof, issued with respect to the Performance
Grant, as the Committee, in its discretion, shall establish, and shall be
embodied in an agreement in such form and substance as is determined by the
Committee.

 

(a) The Committee shall determine the value or range of values of a Performance
Grant to be awarded to each Participant selected for an Award and whether or not
such a Performance Grant is granted in conjunction with another Award. As
determined by the Committee, the maximum value of each Performance Grant (the
“Maximum Value”) shall be: (i) an amount fixed by the Committee at the time the
Award is made or amended thereafter, (ii) an amount that varies from time to
time based in whole or in part on the then current value of the Class A Shares,
Other Real Goods Securities or property, or other securities or property, or any
combination thereof or (iii) an amount that is determinable from criteria
specified by the Committee. Performance Grants may be issued in different
classes or series having different names, terms and conditions. In the case of a
Performance Grant awarded in conjunction with another Award, the Performance
Grant may be reduced on an appropriate basis to the extent that the other Award
has been exercised, paid to or otherwise received by the Participant, as
determined by the Committee.

 

   

 

  

(b) The award period (“Award Period”) related to any Performance Grant shall be
a period determined by the Committee. At the time each Award is made or within
the first 90 days of any performance period, the Committee shall establish
performance objectives to be attained within the Award Period as the means of
determining the Actual Value of such a Performance Grant. The performance
objectives shall be based on such measure or measures of performance, which may
include, but need not be limited to, the performance of the Participant, the
Company or one or more of its divisions or units, or any combination of the
foregoing, as the Committee shall determine, and may be applied on an absolute
basis or be relative to industry or other indices or any combination thereof.
The Actual Value of a Performance Grant shall be equal to its Maximum Value only
if the performance objectives are attained in full, but the Committee shall
specify the manner in which the Actual Value of Performance Grants shall be
determined if the performance objectives are met in part. Such performance
measures, the Actual Value or the Maximum Value, or any combination thereof, may
be adjusted in any manner by the Committee in its discretion at any time and
from time to time during or as soon as practicable after the Award Period, if it
determines that such performance measures, the Actual Value or the Maximum
Value, or any combination thereof, are not appropriate under the circumstances.

 

(c) The Committee shall determine in its discretion and specify in each
agreement evidencing a Performance Grant the effect, if any, the termination of
the Participant’s employment with or performance of services for the Company
during the Award Period shall have on such Performance Grant.

 

(d) The Committee shall determine whether the conditions of a Performance Grant
have been met and, if so, shall ascertain the Actual Value of the Performance
Grant. If the Performance Grant has no Actual Value, the Award and such
Performance Grant shall be deemed to have been canceled and the associated
Award, if any, may be canceled or permitted to continue in effect in accordance
with its terms. If the Performance Grant has any Actual Value and:

 

(i) was not awarded in conjunction with another Award, the Committee shall cause
an amount equal to the Actual Value of the Performance Grant earned by the
Participant to be paid to him or his permitted assignee or Beneficiary; or

 

(ii) was awarded in conjunction with another Award, the Committee shall
determine, in accordance with criteria specified by the Committee (A) to cancel
the Performance Grant, in which event no amount with respect thereto shall be
paid to the Participant or his permitted assignee or Beneficiary, and the
associated Award may be permitted to continue in effect in accordance with its
terms, (B) to pay the Actual Value of the Performance Grant to the Participant
or his permitted assignee or Beneficiary as provided below, in which event the
associated Award may be canceled or (C) to pay to the Participant or his
Beneficiary, the Actual Value of only a portion of the Performance Grants, in
which event all or a portion of the associated Award may be permitted to
continue in effect in accordance with its terms or be canceled, as determined by
the Committee.

 

Such determination by the Committee shall be made as promptly as practicable
following the end of the Award Period or upon the earlier termination of
employment or performance of services, or at such other time or times as the
Committee shall determine, and shall be made pursuant to criteria specified by
the Committee.

 

(e) Payment of any amount with respect to the Performance Grants that the
Committee determines to pay as provided above shall be made by Real Goods as
promptly as practicable after the end of the Award Period or at such other time
or times as the Committee shall determine, and may be made in cash, Class A
Shares, Other Real Goods Securities or property, or other forms of payment, or
any combination thereof or in such other manner, as determined by the Committee
in its discretion. Notwithstanding anything in this Section to the contrary, the
Committee may, in its discretion, determine and pay out the Actual Value of the
Performance Grants at any time during the Award Period.

 

Section 10. Deferral of Compensation. The Committee shall determine whether or
not an Award shall be made in conjunction with the deferral of the Participant’s
salary, bonus or other compensation, or any combination thereof, and whether or
not such deferred amounts may be:

 

(i) forfeited to Real Goods or to other Participants or any combination thereof,
under certain circumstances (which may include, but need not be limited to,
certain types of termination of employment or performance of services for the
Company);

 

(ii) subject to increase or decrease in value based upon the attainment of or
failure to attain, respectively, certain performance measures; and/or

 

(iii) credited with income equivalents (which may include, but need not be
limited to, interest, dividends or other rates of return) until the date or
dates of payment of the Award, if any.

 

Notwithstanding the foregoing or any other provision of this Plan, any deferral
of compensation under this Section 10 must comply with the provisions of Code
Section 409A, and no deferral of compensation under this Section 10 which would
result in an inclusion of any amount in gross income under Code Section
409A(a)(1) is permitted.

 

   

 

 

Section 11. Deferred Payment of Awards. The Committee may specify that the
payment of all or any portion of cash, Class A Shares, Other Real Goods
Securities or property, or any other form of payment, or any combination
thereof, under an Award shall be deferred until a later date. Deferrals shall be
for such periods or until the occurrence of such events, and upon such terms, as
the Committee shall determine in its discretion, provided however, that any such
deferral shall comply with the requirements of Code Section 409A. Deferred
payments of Awards may be made by undertaking to make payment in the future
based upon the performance of certain investment equivalents (which may include,
but need not be limited to, government securities, Class A Shares, other
securities, property or consideration, or any combination thereof), together
with such additional amounts of income equivalents (which may be compounded and
may include, but need not be limited to, interest, dividends or other rates of
return or any combination thereof) as may accrue thereon until the date or dates
of payment, such investment equivalents and such additional amounts of income
equivalents to be determined by the Committee in its discretion.

 

Section 12. Transferability of Awards. A Participant’s rights and interest under
this Plan or any Award may not be assigned or transferred, hypothecated or
encumbered in whole or in part either directly or by operation of law or
otherwise, including, but not by way of limitation, execution, levy,
garnishment, attachment, pledge, bankruptcy or in any other manner; provided,
however, the Committee may permit such transfer to a Permitted Transferee; and
provided, further, that, unless otherwise permitted by the Code, any Incentive
Stock Option granted pursuant to this Plan shall not be transferable other than
by will, by the laws of descent and distribution, and shall be exercisable
during the Participant’s lifetime only by Participant or by such Permitted
Transferee.

 

Section 13. Amendment or Substitution of Awards under this Plan. The terms of
any outstanding Award under this Plan may be amended or modified from time to
time by the Committee in its discretion in any manner that it deems appropriate
(including, but not limited to, acceleration of the date of exercise of any
Award and/or payments thereunder and repricing of any Award) if the Committee
could grant such amended or modified Award under the terms of this Plan at the
time of such amendment or modification; provided that no such amendment or
modification shall adversely affect in a material manner any right of a
Participant under the Award without such Participant’s written consent, unless
the Committee determines in its discretion that there have occurred or are about
to occur significant changes in the Participant’s position, duties or
responsibilities, or significant changes in economic, legislative, regulatory,
tax, accounting or cost/benefit conditions that are determined by the Committee
in its discretion to have or to be expected to have a substantial effect on the
performance of the Company, or any affiliate, division or department thereof, on
this Plan or on any Award under this Plan and provided further that the
Committee shall not have the authority to accelerate the time or schedule of any
payment in a manner which is not permitted under Code Section 409A, or to grant
or amend any Award in any manner which would result in an inclusion of any
amount in gross income under Code Section 409A(a)(1). The Committee may, in its
discretion, permit holders of Awards under this Plan to surrender outstanding
Awards in order to exercise or realize the rights under other Awards, or in
exchange for the grant of new Awards, or require holders of Awards to surrender
outstanding Awards as a condition precedent to the grant of new Awards under
this Plan.

 

Section 14. Termination of a Participant. For all purposes under this Plan, the
Committee shall determine whether a Participant has terminated employment with,
or the performance of services for, the Company, provided, however, an absence
or leave approved by the Company, to the extent permitted by applicable
provisions of the Code, shall not be considered an interruption of employment or
performance of services for any purpose under this Plan.

 

Section 15. Dilution and Other Adjustments. If any change in the outstanding
Class A Shares of the Company occurs by reason of any stock split, reverse stock
split, stock dividend, split-up, split-off, spin-off, recapitalization, merger,
consolidation, rights offering, reorganization, combination, subdivision or
exchange of shares, any distribution to shareholders other than a normal cash
dividend, or other extraordinary or unusual event, the Committee shall make such
adjustment in: (i) the aggregate number of shares that may be delivered under
the Plan as described in Section 5(b) and the individual Award maximums under
Section 5(b); (ii) the number and exercise price of outstanding Stock Options
and outstanding Stock Appreciation Rights; (iii) the number of outstanding
Restricted Stock Units; and (iv) the number of shares subject to any other
Awards granted under the Plan (provided that the number of shares subject to
Awards shall always be a whole number), in each case as may be determined to be
appropriate by the Committee, and such adjustments shall be final, conclusive
and binding for all purposes of the Plan. The Committee may also provide for the
adjustment and settlement of outstanding Awards as it deems appropriate and
consistent with the Plan’s purpose in the event of a change in control of Real
Goods, and such adjustments or settlements shall be final, conclusive and
binding for all purposes of the Plan.

 

   

 

  

Section 16. Designation of Beneficiary by Participant. A Participant may name a
beneficiary to receive any payment to which such Participant may be entitled
with respect to any Award under this Plan in the event of death, on a written
form to be provided by and filed with the Committee, and in a manner determined
by the Committee in its discretion (a “Beneficiary”). The Committee reserves the
right to review and approve Beneficiary designations. A Participant may change
his Beneficiary from time to time in the same manner, unless such Participant
has made an irrevocable designation. Any designation of a Beneficiary under this
Plan (to the extent it is valid and enforceable under applicable law) shall be
controlling over any other disposition, testamentary or otherwise, as determined
by the Committee in its discretion. If no designated Beneficiary survives the
Participant and is living on the date on which any amount becomes payable to
such a Participant’s Beneficiary, such payment will be made to the legal
representatives of the Participant’s estate, and the term “Beneficiary” as used
in this Plan shall be deemed to include such person or persons. If there are any
questions as to the legal right of any Beneficiary to receive a distribution
under this Plan, the Committee in its discretion may determine that the amount
in question be paid to the legal representatives of the estate of the
Participant, in which event the Company, the Board, the Committee, the
Designated Administrator (if any), and the members thereof, will have no further
liability to anyone with respect to such amount.

 

Section 17. Financial Assistance. If the Committee determines that such action
is advisable, the Company may assist any Participant in obtaining financing from
the Company (or under any program of the Company approved pursuant to applicable
law), or from a bank or other third party, on such terms as are determined by
the Committee, and in such amount as is required to accomplish the purposes of
this Plan, including, but not limited to, to permit the exercise of an Award,
the participation therein, and/or the payment of any taxes with respect thereto.
Such assistance may take any form that the Committee deems appropriate,
including, but not limited to, a direct loan from the Company, a guarantee of
the obligation by the Company or the maintenance by the Company of deposits with
such bank or third party.

 

Section 18. Miscellaneous Provisions.

 

(a) Any proceeds from Awards shall constitute general funds of Real Goods.

 

(b) Except as otherwise determined by the Committee, no fractional shares may be
delivered under an Award, but in lieu thereof a cash or other adjustment may be
made as determined by the Committee in its discretion.

 

(c) No Eligible Person or other person shall have any claim or right to be
granted an Award under this Plan. Determinations made by the Committee under
this Plan need not be uniform and may be made selectively among Eligible Persons
under this Plan, whether or not such Eligible Persons are similarly situated.
Neither this Plan nor any action taken hereunder shall be construed as giving
any Eligible Person any right to continue to be employed by or perform services
for the Company, and the right to terminate the employment of or performance of
services by Eligible Persons at any time and for any reason is specifically
reserved.

 

(d) No Participant or other person shall have any right with respect to this
Plan, the Class A Shares reserved for issuance under this Plan or in any Award,
contingent or otherwise, until written evidence of the Award shall have been
delivered to the recipient and all the terms, conditions and provisions of this
Plan and the Award applicable to such recipient (and each person claiming under
or through him) have been met.

 

(e) No Class A Shares, Other Company Securities, other securities or property or
other forms of payment shall be issued hereunder with respect to any Award
unless counsel for Real Goods shall be satisfied that such issuance will be in
compliance with applicable law and any applicable rules of any stock exchange or
other market quotation system on which Class A Shares are listed.

 

(f) It is the intent of Real Goods that this Plan comply in all respects with
any applicable provisions of Rule 16b 3 and Section 162(m) with respect to
Awards granted to executive officers of Real Goods, that any ambiguities or
inconsistencies in construction of this Plan be interpreted to give effect to
such intention and that if any provision of this Plan is found not to be in
compliance with any applicable provisions of Rule 16b 3 or Section 162(m), such
provision shall be deemed null and void with respect to Awards granted to
executive officers of the Company to the extent required to permit such Awards
to comply with Rule 16b 3 and Section 162(m). It is also the intent of Real
Goods that this Plan comply in all respects with the provisions of the Code
providing favorable treatment to Incentive Stock Options, that any ambiguities
or inconsistencies in construction of this Plan be interpreted to give effect to
such intention and that if any provision of this Plan is found not to be in
compliance with the Incentive Stock Option provisions of the Code, such
provision shall be deemed null and void with respect to Incentive Stock Options
granted to employees of Real Goods (or any parent or subsidiary of Real Goods)
to the extent required to permit such Incentive Stock Options to receive
favorable treatment under the Code. It is the intent of Real Goods that this
Plan comply in all respects with any applicable provisions of Code Section 409A
with respect to Awards granted under this plan and any amendment or revision of
such Awards, that any ambiguities or inconsistencies in construction of this
Plan be interpreted to give effect to such intention and that if any provision
of this Plan is found not to be in compliance with any applicable provisions of
Code Section 409A such Plan provision shall be deemed null and void to the
extent required to permit such Awards to comply with any applicable provisions
of Code Section 409A. Specifically, the Committee shall not have the authority
to accelerate the time or schedule of any payment in a manner which is not
permitted under Code Section 409A or the regulations issued thereunder, or to
grant or amend any Award in any manner which would result in an inclusion of any
amount in gross income under Code Section 409A(a)(1).

 

   

 

  

(g) The Company shall have the right to deduct from any payment made under this
Plan any federal, state, local or foreign income or other taxes required by law
to be withheld with respect to such payment. It shall be a condition to any
obligation of Real Goods to issue Class A Shares, Other Real Goods Securities or
property, other securities or property, or other forms of payment, or any
combination thereof, upon exercise, settlement or payment of any Award under
this Plan, that the Participant (or any Beneficiary or person entitled to act)
pay to Real Goods, upon its demand, such amount as may be required by the
Company for the purpose of satisfying any liability to withhold federal, state,
local or foreign income or other taxes. If the amount requested is not paid,
Real Goods may refuse to issue Class A Shares, Other Real Goods Securities or
property, other securities or property, or other forms of payment, or any
combination thereof. Notwithstanding anything in this Plan to the contrary, the
Committee may, in its discretion, permit a Participant (or any Beneficiary or
person entitled to act) to elect to pay a portion or all of the amount requested
by the Company for such taxes with respect to such Award, at such time and in
such manner as the Committee shall deem to be appropriate (including, but not
limited to, by authorizing Real Goods to withhold, or agreeing to surrender to
Real Goods on or about the date such tax liability is determinable, Class A
Shares, Other Real Goods Securities or property, other securities or property,
or other forms of payment, or any combination thereof, owned by such person or a
portion of such forms of payment that would otherwise be distributed, or have
been distributed, as the case may be, pursuant to such Award to such person,
having a Fair Market Value equal to the amount of such taxes).

 

(h) The expenses of this Plan shall be borne by Real Goods; provided, however,
Real Goods may recover from a Participant or his Beneficiary, heirs or assigns
any and all damages, fees, expenses and costs incurred by the Company arising
out of any actions taken by a Participant in breach of this Plan or any
agreement evidencing such Participant’s Award.

 

(i) This Plan shall be unfunded. The Company shall not be required to establish
any special or separate fund or to make any other segregation of assets to
assure the payment of any Award under this Plan, and rights to the payment of
Awards shall be no greater than the rights of the Company’s general creditors.

 

(j) By accepting any Award or other benefit under this Plan, each Participant
and each person claiming under or through such Participant shall be conclusively
deemed to have indicated his acceptance and ratification of, and consent to, any
action taken under this Plan by the Company, the Board, the Committee or the
Designated Administrator (if applicable).

 

(k) The appropriate officers of the Company shall cause to be filed any reports,
returns or other information regarding Awards hereunder of any Class A Shares
issued pursuant hereto as may be required by applicable law and any applicable
rules of any stock exchange or other market quotation system on which Class A
Shares are listed.

 

(l) The validity, construction, interpretation, administration and effect of
this Plan, and of its rules and regulations, and rights relating to this Plan
and to Awards granted under this Plan, shall be governed by the substantive
laws, but not the choice of law rules, of the State of Colorado.

 

(m) Records of the Company shall be conclusive for all purposes under this Plan
or any Award, unless determined by the Committee to be incorrect.

 

(n) If any provision of this Plan or any Award is held to be illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
provisions of this Plan or any Award, but such provision shall be fully
severable, and this Plan or Award, as applicable, shall be construed and
enforced as if the illegal or invalid provision had never been included in this
Plan or Award, as applicable.

 

(o) The terms of this Plan shall govern all Awards under this Plan and in no
event shall the Committee have the power to grant any Award under this Plan that
is contrary to any of the provisions of this Plan.

 

(p) For purposes of interpretation of this Plan, the masculine pronoun includes
the feminine and the singular includes the plural wherever appropriate.

 

Section 19. Plan Amendment or Suspension. This Plan may be amended or suspended
in whole or in part at any time from time to time by the Board. No amendment of
this Plan shall adversely affect in a material manner any right of any
Participant with respect to any Award previously granted without such
Participant’s written consent, except as permitted under Section 13.

 

   

 

  

Section 20. Plan Termination. This Plan shall terminate upon the earlier of the
following dates or events to occur:

 

(a) the adoption of a resolution of the Board terminating this Plan; or

 

(b) the close of business on the tenth anniversary of the Effective Date;
provided, however, that the Board may, prior to such date, extend the term of
this Plan for an additional period of up to five years for the grant of Awards
other than Incentive Stock Options. No termination of this Plan shall materially
alter or impair any of the rights or obligations of any Participant, without
such Participant’s consent, under any Award previously granted under this Plan,
except that subsequent to termination of this Plan, the Committee may make
amendments or modifications permitted under Section 13. Notwithstanding anything
in this Plan to the contrary, the Committee shall not grant any Award pursuant
to this Plan after the tenth anniversary of the earlier to occur of (i) the date
this Plan is adopted by the Board and (ii) the Effective Date.

 

Section 21. Effective Date. This Plan shall be effective, and Awards may be
granted under this Plan, on or after the Effective Date.

 

   

 

  

APPENDIX A

 

The following terms shall have the meaning indicated:

 

“Actual Value” has the meaning set forth in Section 9.

 

“Award” shall mean an award of rights to an Eligible Person under this Plan.

 

“Award Period” has the meaning set forth in subsection 9(b).

 

“Beneficiary” has the meaning set forth in Section 16.

 

“Board” shall mean the board of directors of Real Goods.

 

“Class A Shares” shall mean shares of Class A Common Stock, par value $.0001 per
share, of Real Goods and stock of any other class into which such shares may
thereafter be changed.

 

“Code” shall mean the Internal Revenue Code of 1986, as it now exists or may be
amended from time to time, and the rules and regulations promulgated thereunder,
as they may exist or may be amended from time to time.

 

“Code Section 409A” shall mean Section 409A of the Code, any rules or
regulations promulgated thereunder, as they may exist or may be amended from
time to time, and any successor to such section.

 

“Committee” shall mean the person or persons responsible for administering this
Plan. The Board shall constitute the Committee until the Board appoints a Board
Committee, after which time the Board Committee shall constitute the Committee,
provided, however, that at any time the Board may designate itself as the
Committee or designate itself to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to satisfying the requirements of Rule 16b-3 and Section 162(m), if applicable.
The Board or the Board Committee may designate a Designated Administrator to
constitute the Committee or to administer certain of the Committee’s authority
under this Plan, including administering certain Awards under this Plan, subject
to the right of the Board or the Board Committee, as applicable, to revoke such
designation at any time and to make such designation on such terms and
conditions as it may determine in its discretion. For purposes of this
definition, the “Board Committee” shall mean a committee of the Board designated
by the Board to administer this Plan. Except as otherwise determined by the
Board, the Board Committee (i) shall be comprised of not fewer than two
directors, (ii) shall meet any applicable requirements under Rule 16b-3,
including any requirement that the Board Committee consist of “nonemployee
directors” (as defined in Rule 16b-3), (iii) shall meet any applicable
requirements under Section 162(m), including any requirement that the Board
Committee consist of “outside directors” (as defined in Treasury Regulation
§1.162-27(e)(3)(i) or any successor regulation), and (iv) shall meet any
applicable requirements of any stock exchange or other market quotation system
on which Class A Shares are listed. For purposes of this definition, the
“Designated Administrator” shall mean one or more persons designated by the
Board or a Board Committee to act as a Designated Administrator pursuant to this
Plan. Except as otherwise determined by the Board, a Designated Administrator
shall only be appointed if Rule 16b 3 and Section 162(m) permits such
appointment and the exercise of any authority without adversely affecting the
ability of Awards to officers of Real Goods to comply with the conditions for
Rule 16b 3 or Section 162(m). The resolutions of the Board or Board Committee
designating the authority of the Designated Administrator shall (i) specify the
total number of Class A Shares subject to Awards that may be granted pursuant to
this Plan by the Designated Administrator, (ii) may not authorize the Designated
Administrator to designate him or herself as the recipient of any Awards
pursuant to this Plan and (iii) shall otherwise comply with the requirements of
applicable law.

 

“Company” shall mean Real Goods and any parent, subsidiary or affiliate of Real
Goods.

 

“Dividend Equivalents” shall mean an Award of cash or other Awards with a Fair
Market Value equal to the dividends which would have been paid on the Class A
Shares underlying an outstanding Award or Restricted Stock Units had such Class
A Shares been outstanding.

 

“Effective Date” shall mean January 30, 2008.

 

   

 

  

“Eligible Person(s)” shall mean those persons who are full or part-time
employees of the Company or other individuals who perform services for the
Company, including, without limitation, directors who are not employees of the
Company and consultants and advisors who perform services for the Company.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as it now exists
or may be amended from time to time, and the rules promulgated thereunder, as
they may exist or may be amended from time to time.

 

“Fair Market Value” shall mean such value rounded up to the nearest cent as
determined by the Committee by reasonable application of a reasonable valuation
method in accordance with applicable law, including Code Section 409A.

 

“Incentive Stock Option” shall mean a Stock Option that is an incentive stock
option as defined in Section 422 of the Code. Incentive Stock Options are
subject, in part, to the terms, conditions and restrictions described in Section
6.

 

“Maximum Value” has the meaning set forth in subsection 9(a).

 

“Nonqualified Stock Option” shall mean a Stock Option that is not an incentive
stock option as defined in Section 422 of the Code. Nonqualified Stock Options
are subject, in part, to the terms, conditions and restrictions described in
Section 6.

 

“Other Real Goods Securities” shall mean Real Goods securities (which may
include, but need not be limited to, unbundled stock units or components
thereof, debentures, preferred stock, warrants, securities convertible into
Class A Shares or other property) other than Class A Shares.

 

“Participant” shall mean an Eligible Person to whom an Award has been granted
under this Plan.

 

“Performance Grant” shall mean an Award subject, in part, to the terms,
conditions and restrictions described in Section 9, pursuant to which the
recipient may become entitled to receive cash, Class A Shares, Other Real Goods
Securities or property, or other forms of payment, or any combination thereof,
as determined by the Committee.

 

“Permitted Transferee” means, except as otherwise determined by the
Committee(i), any person defined as an employee in the Instructions to
Registration Statement Form S-8 promulgated by the Securities and Exchange
Commission, as such Form may be amended from time to time, which persons
include, as of the date of adoption of this Plan, executors, administrators or
beneficiaries of the estates of deceased Participants, guardians or members of a
committee for incompetent former Participants, or similar persons duly
authorized by law to administer the estate or assets of former Participants,
(ii) Participants’ family members who acquire Awards from the Participant other
than for value, through a gift or a domestic relations order, and (iii) any
trust established for the benefit of any person described in clause (i) above.
For purposes of this definition, “family member” includes any child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law, or sister-in-law, including adoptive relationships, any person
sharing the Participant’s household (other than a tenant or employee), a trust
in which these persons have more than fifty percent of the beneficial interest,
a foundation in which these persons (or the Participant) control the management
of assets, and any other entity in which these persons (or the Participant) own
more than fifty percent of the voting interests. For purposes of this
definition, neither (i) a transfer under a domestic relations order in
settlement of marital property rights; nor (ii) a transfer to an entity in which
more than fifty percent of the voting interests are owned by family members (or
the Participant) in exchange for an interest in that entity is considered a
transfer for “value”.

 

“Plan” shall mean this Real Goods Solar, Inc. 2008 Long-Term Incentive Plan.

 

“Purchased Option” shall mean a Stock Option that is sold to an Eligible Person
at a price determined by the Committee. Purchased Options are subject, in part,
to the terms, conditions and restrictions described in Section 6.

 

“Real Goods” shall mean Real Goods Solar, Inc., a Colorado corporation.

 

“Restricted Period” has the meaning set forth in subsection 8(b).

 

“Restricted Stock” shall mean an Award of Class A Shares that is issued subject,
in part, to the terms, conditions and restrictions described in Section 8.

 

“Restricted Stock Units” shall mean an Award of a right to receive Class A
Shares that is issued subject, in part, to the terms, conditions and
restrictions described in Section 8.

 

   

 

  

“Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and Exchange
Commission under the Exchange Act and any successor rule.

 

“Section 162(m)” shall mean §162(m) of the Code, any rules or regulations
promulgated thereunder, as they may exist or may be amended from time to time,
or any successor to such section.

 

“Stock Appreciation Right” shall mean an Award of a right to receive (without
payment to Real Goods) cash, Class A Shares, Other Real Goods Securities or
property, or other forms of payment, or any combination thereof, as determined
by the Committee, based on the increase in the value of the number of Class A
Shares specified in the Stock Appreciation Right. Stock Appreciation Rights are
subject, in part, to the terms, conditions and restrictions described in Section
7.

 

“Stock Option” shall mean an Award of a right to purchase Class A Shares. The
term Stock Option shall include Nonqualified Stock Options, Incentive Stock
Options and Purchased Options.

 

“Ten Percent Employee” shall mean an employee of the Company who owns stock
representing more than ten percent of the voting power of all classes of stock
of Real Goods or any parent or subsidiary of Real Goods.

 

“Treasury Regulation” shall mean a final, proposed or temporary regulation of
the Department of Treasury under the Code and any successor regulation.

 



   

 